Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 1 of 39 PageID #: 2474



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JERI LYNN RICH,                             §
  AS REPRESENTATIVE FOR                       §
  GAVRILA COVACI DUPUIS-MAYS,                 §
  AN INCAPACITATED PERSON                     §
             Plaintiff,                       §   CIVIL ACTION NO. 4:16-CV-00870
                                              § JUDGE MAZZANT/JUDGE JOHNSON
  v.                                          §
                                              §
                                              §
  THE CITY OF MCKINNEY,                       §
            Defendant.                        §


                                   JOINT PRETRIAL ORDER

  TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Jeri Lynn Rich as representative for Gavrila Covaci Dupuis-Mays (“Dupuis-Mays” or
  “Plaintiff”), an incapacitated person, and The City of McKinney, Texas (“McKinney”) the parties
  in the above entitled and numbered cause, in accordance with this Court's Scheduling Order and
  the local rules, make and submit this their Joint Pretrial Order, and for same would respectfully
  show the Court as follows:
  A.      COUNSEL FOR THE PARTIES

  Plaintiff:
                                              John E. Wall, Jr.
                                              State Bar No. 20756750
                                              Email: jwall@jwall-law.com
                                              LAW OFFICES OF JOHN E. WALL, JR.
                                              5728 Prospect Avenue, Suite 2001
                                              Dallas, Texas 75206-7284
                                              Phone: 214-887-0100
                                              Fax: 214-887-0173
                                              and
                                              Clay A. Hartmann
                                              Texas State Bar No. 00790832
                                              Clay.hartmann@thehartmannfirm.com
                                              THE HARTMANN FIRM, PC
                                              6677 Gaston Avenue

                                                                   Joint Pre-Trial Order 1 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 2 of 39 PageID #: 2475



                                                 Dallas, Texas 75214
                                                 214-828-1822
                                                 214-828-6999 (fax)

                                                 ATTORNEYS FOR PLAINTIFF,
                                                 Jeri Lynn Rich, as representative
                                                 for Gavrila Mays.

           ATTORNEYS FOR DEFENDANT, City of McKinney Texas: William W. Krueger,
  III, Jason B. Jacob, and James Christopher Bearden 2100 Alamo Road, Suite T, Richardson, TX
  75080, 214-253-2600

  B.     STATEMENT OF JURISDICTION

               Jurisdiction is not disputed.

  SUMMARY OF THE PARTIES’ CLAIMS AND DEFENSES

  C.     PLAINTIFF’S CONTENTIONS

         (a)      Plaintiff claims the rights of Gavrila Mays, were violated contravening 42 U.S.C.
                  § 1983, the Fourth, Eighth and Fourteenth Amendments to the United States
                  Constitution when Gavrila Covaci Dupuis-Mays was arrested on July 11, 2015
                  by Officers Palko and Hudgens, who, following the policy of City of McKinney
                  Texas violated Texas Health and Safety Code § 573.001 and the Constitution of
                  the United States of America. Gavrila Covaci Dupuis-Mays right to freedom
                  from restraints, his right to assurance of safety as a mental health detainee, right to
                  prompt appropriate medical care and right to be free from official false reporting
                  of the events were all violated by Hudgens and Palko and City of McKinney
                  Texas by reason of their policies, written and non-written, caused the violations
                  and thereafter ratified the violations that were committed by Hudgens and Palko.

         (b)      Plaintiff would show that the Defendant, City of McKinney, Texas utilizes four
                  policies that impose Monell liability on the City of McKinney:
                          1. the policy to transport mental health patients to a facility, other than the
                  closest one;
                          2. the policy to hand-cuff all mentally ill persons who are detained and
                  transported regardless of the circumstances;
                          3. McKinney and Chief Conley’s unwritten policy to insulate the officers
                  from meritorious claims of failing to ensure the safety of Gavrila Covaci Dupuis-
                  Mays after he was detained, failing to provide prompt medical care, use of
                  excessive force and false reporting; and,
                          4. that McKinney ratified Palko and Hudgen’s constitutional violations
                  of Gavrila Mays.



                                                                       Joint Pre-Trial Order 2 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 3 of 39 PageID #: 2476



         (c)     Plaintiff claims the rights of Gavrila Covaci Dupuis-Mays were violated when
                 Hudgens and Palko tricked Mays into wearing handcuffs, then lied to Mays about
                 where the officers were taking Mays. Also, Palko and Hudgen’s ignored Texas
                 Health and Safety Code § 573.001 and then failed to insure the safety of Gavrila
                 Covaci Dupuis-Mays when the officers took him down, while handcuffed, in the
                 triage room at Green Oaks Hospital in Dallas, Texas. The officers falsely
                 reported the events and the City of McKinney Texas ratified the officers’
                 Constitutional violations.

         (d)     Plaintiff maintains that as a result of the Defendant’s conduct, Gavrila Covaci
                 Dupuis-Mays should recover compensatory damage, exemplary damages,
                 attorney’s fees, costs and all other equitable remedies available by reason of the
                 law.

  D.     DEFENDANT’S CONTENTIONS

         The Fifth Circuit opinion is the “Law of the Case” in this matter. Under the “Law of the

  Case” doctrine, an Appellate Court decision controls subsequent lower Court decision absent an

  applicable exception. The doctrine provides that “a decision of a factual or legal issue by an

  appellate court establishes the 'law of the case' and must be followed in all subsequent proceedings

  in the same case in the trial court or on a later appeal in the appellate court.” Lyons v. Fisher, 888

  F.2d 1071, 1074 (5th Cir. 1989) (internal citations omitted).

         Regarding the Plaintiff’s claim of unlawful detention by the Officers, the Fifth Circuit

  found that the “circumstances in which the officers found him also allowed them reasonably to

  conclude that Dupuis-Mays was experiencing ‘severe emotional distress and deterioration in [his]

  mental condition to the extent that [he could not] remain at liberty.’” See Rich, 920 F.3d, at 295.

  Therefore, the Officers “had a lawful basis to detain him under the Texas Health and Safety Code

  and complied with the Code's requirements by taking him directly to Green Oaks. The Fifth Circuit

  explicitly stated that the Defendant Officers complied with the Texas Health and Safety Code §

  573.001 by taking him directly to Green Oaks. Id. at 296. The Fifth Circuit further held the officers


                                                                      Joint Pre-Trial Order 3 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 4 of 39 PageID #: 2477



  did not violate Dupuis-Mays's constitutional rights and are entitled to QI on the unlawful-detention

  claim.” Id.

         Regarding the Plaintiff’s claim of use of excessive force by the Officers, the Fifth Circuit

  found that Dupuis-Mays “increasingly aggravated, repeatedly spitting at the officers, and failing

  to comply with instructions to stop—to the floor, even though he collided with a cabinet on the

  way down.” Id. at 297. The Fifth Circuit held that the Plaintiff “failed to identify precedent clearly

  establishing that the officers' conduct violated Dupuis-Mays's constitutional rights on the excessive

  force claim.” Id.

         Regarding the Plaintiff’s filing false statements claim against the Officers, the Fifth Circuit

  found, that the Plaintiff “fails to identify a single case suggesting that an individual has a right to

  be free from inaccuracies in an after-the-fact police report or that an inaccurate report serves as a

  sort of continuing constitutional violation.” Id. Therefore, the Plaintiff “has not shown a violation

  of a clearly established constitutional right.” Id. at 298.

         The Fifth Circuit’s decision was not erroneous. Therefore, the “Law of the Case” applies

  in this matter. The Fifth Circuit rendered a Judgment of dismissal with prejudice which dismissed

  Officer Palko and Officer Hudgens from this suit. Consequently, the Plaintiff’s claims against

  McKinney wholly fail as a matter of law because any liability that attaches to McKinney is based

  on the Officers’ actions. The Officers were completely exonerated. Therefore, McKinney is

  entitled to a Judgment of Dismissal with Prejudice.

         The Plaintiff makes a § 1983 Claim against McKinney in her Complaint filed in the District

  Court. Plaintiff’s Complaint, ECF No. 1. A successful § 1983 Claim requires that “a plaintiff

  must first show a violation of the Constitution or of federal law, and then show that the violation

  was committed by someone acting under color of state law.” Brown v. Miller, 519 F.3d 231, 236

                                                                       Joint Pre-Trial Order 4 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 5 of 39 PageID #: 2478



  (5th Cir. 2008). However, “it is clear that a municipality may not be held liable under § 1983 on

  the basis of respondeat superior.” Johnson v. Deep East Texas Regional Narcotics Trafficking

  Task Force, 379 F.3d 293, 308-309 (5th Cir. 2004), citing Monell v. Dept. of Soc. Servs, 436 U.S.

  658 (1978). “A municipality’s liability under § 1983 requires, among other things, either the

  unconstitutional action of municipal policy makers or a municipal policy.” Id.

         McKinney contends that this case must be dismissed, as a matter of law. A § 1983 claim

  against a government municipality for violation of Constitutional rights “requires proof of three

  elements: (1) a policymaker; (2) an official policy; and (3) violation of constitutional rights whose

  moving force is the policy or custom." Hampton Co. Nat'l Sur., LLC v. Tunica Cnty., 543 F.3d

  221, 227 (5th Cir. 2008); See Bishop v. Arcuri, 674 F.3d 456, 467 (5th Cir. 2012). A § 1983 claim

  against a government municipality requires the Court to determine two issues: “(1) whether

  plaintiff's harm was caused by a constitutional violation, and (2) if so, whether the city is

  responsible for that violation.” Doe v. Covington Cty. Sch. Dist., 675 F.3d 849, 867 (5th Cir. 2012)

  (internal quotation marks omitted). Without an underlying constitutional violation, a Plaintiff

  cannot succeed on their § 1983 claims. Forbes v. Harris County, No. H-17-2256, 26, 2019 U.S.

  Dist. LEXIS 80053 (S.D. Tex. 2019). Without an underlying constitutional violation, policy,

  practice or custom claims fail as a matter of law. Whitley v. Hanna, 726 F.3d 631, 649 (5th Cir.

  2013). A municipality cannot be liable if a person has suffered no constitutional injury at the hands

  of an individual police officer. Bustos v. Martini Club, 599 F.3d 458, 467 (5th Cir. 2010). The

  Fifth Circuit found that neither Officer Palko nor Officer Hudgens committed a constitutional

  violation in their conduct giving rise to this lawsuit. ECF No. 85. McKinney must be dismissed

  with prejudice.




                                                                     Joint Pre-Trial Order 5 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 6 of 39 PageID #: 2479



         Further, Plaintiff has failed to identify a policymaker, or a pattern, practice, or custom that

  would give rise to liability against the City of McKinney.

         i.      There was no policymaker involved in this incident or any Policy that is
                 allegedly the Cause/Moving Force of a Constitutional Violation.

         The Plaintiff makes a § 1983 claim against McKinney. Plaintiff Rich neither identifies nor

  make an allegation or claim against any person that would be identified as a Policymaker with

  “final policymaking authority.” Bowden v. Jefferson Cty., 676 F. App'x 251, 253 (5th Cir. 2017).

  A Policymaker would have “the authority to make municipal policy is the authority to make final

  policy without any constraints on the official's discretionary decisions.” Merritt v. Harris County,

  775 S.W.2d 17, 24 (Tex. App.—Houston [14th Dist.] 1989). In her Complaint, Plaintiff makes

  conclusory allegations that McKinney employs a “policy, practice or custom that permits police

  officers to use excessive force and file false police reports.” ECF No. 1 at ¶ 41. Plaintiff’s

  complaint makes no specific factual allegations of the City’s policies and simply alleges “policy,

  practice, or custom.” In Whitley v. Hanna, the Fifth Circuit held that such allegations are

  insufficient to survive dismissal. Whitley, 726 F.3d at 648-49. A conclusory description of a policy

  or custom is insufficient. See Spiller v. City of Tex. City, Police Dep't, 130 F.3d 162, 167 (5th Cir.

  1997). A pattern requires similarity and specificity, prior incident cannot simply be for any and all

  bad or unwise acts, but rather must point to the specific violation in question. Peterson v. City of

  Fort Worth, 588 F.3d 838, 851 (5th Cir. 2009). In McKinney’s First set of Interrogatories, the City

  requested: “(b). . . McKinney’s specific actions or omission that you contend violated contend

  violated Gavrilla Covaci Dupuis-Mays’ right(s)).” Plaintiff again responded with a boilerplate

  response, stating:

         “The Plaintiff claims the Defendant City of McKinney employs a policy, practice, or

  custom that permitted the Defendant Officers to violate Plaintiff’s Fourth and Fourteenth

                                                                      Joint Pre-Trial Order 6 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 7 of 39 PageID #: 2480



  Amendment rights as guaranteed by the United States Constitution. The City of McKinney has

  ratified all the Defendant officers’ misrepresentations before, during, and after the violations of

  Gavi Dupuis Mays’ civil rights.”

         The Supreme Court held that, “the identification of policymaking officials is a question of

  state law”. St. Louis v. Praprotnik, 485 U.S. 112, 124, 108 S. Ct. 915, 924 (1988). A Court has

  the “responsibility to identify for the jury, as a matter of state law, those officials who ‘speak with

  final policymaking authority’ for the defendant governmental entity concerning the action that

  allegedly caused a violation of constitutional rights.” Harris County v. Nagel, 349 S.W.3d 769,

  790 (Tex. App.—Houston [14th Dist.] 2011). It is a matter of state law that determines if a

  “particular individual is a final policymaker.” Bowden, 676 F. App’x at 254.

         Under Texas Law, a Policymaker is defined as:

         one who "takes the place of the governing body in a designated area of city
         administration," and who (1) decides the goals for a particular city function, (2)
         devises the means of achieving those goals, (3) acts in the place of the governing
         body in the area of delegated responsibility, and (4) is not supervised except as to
         the totality of performance.


         [T]he delegation of policymaking authority requires more than a showing of mere
         discretion or decision-making authority on the part of the delegee. . .. The governing
         body must expressly or impliedly acknowledge that the agent or board acts in lieu
         of the governing body to set goals and to structure and design the area of the
         delegated responsibility, subject only to the power of the governing body to control
         finances and to discharge or curtail the authority of the agent or board. Id.
         The Plaintiff fails to identify the existence of a Final Policymaker in connection with any

  complained-of policy or Constitutional violation. Plaintiff’s supposed claims rise from the actions

  of Detective Palko and Officer Hudgens (collectively identified as “Individual Defendants”) who

  were performing their sworn duty enforcing the law.




                                                                       Joint Pre-Trial Order 7 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 8 of 39 PageID #: 2481



         Initially, Officers Hudgens and Palko were included in Plaintiff’s claims/suit. They filed

  dispositive motions based upon no Constitutional violations and Qualified Immunity. Their

  motions were granted by the United States Court of Appeals. ECF No. 85. On June 4, 2020, in

  accordance with the Judgment issued by the Fifth Circuit Court of Appeals, this Honorable Court

  dismissed Plaintiff’s claims against the Individual Defendants with prejudice. ECF No. 89. They

  are no longer part of these proceedings.

         The dismissed Officers were/are not Final Policymakers, and Plaintiff never identified

  them as such. The Officers hold no formal or informal policy-making positions in McKinney.

  Furthermore, the Plaintiff’s Complaint and discovery responses fail to identify any McKinney

  Official other than Officer Palko, Officer Hudgens and Sergeant Agan. As was previously

  discussed, these Officers are not Final Policymakers. In Plaintiff’s Brief and Response to the City

  of McKinney’s Motion for Summary Judgment (ECF No. 135), Plaintiff for the first time identifies

  Chief Conley as a Final Policymaker for the City. Plaintiff relies solely on § 63 of the Charter to

  argue that Chief Conley is a Final Policymaker for the City. However, § 63 explicitly states, “The

  Chief of Police shall have immediate direction and control of the Police Department, subject to

  the supervision of the City Manager, and also subject to such rules, regulations and orders

  as the City Manager may prescribe not inconsistent with the ordinances of the City. . .” The

  City Charter explicitly states that the Chief of Police is not a Final Policymaker within McKinney,

  as all of his decisions must be approved by the City Manager, and subsequently the City Council.

         The Plaintiff does not make a claim against any agent or delegate of McKinney that could

  be identified as a Final Policymaker. Chief Conley, the current chief of McKinney PD, is not a

  Final Policymaker. App. In Supp. Conley Dep. 14:4-16. The McKinney City Charter § 19

  identifies the City Council as the Final Policymaker for the City. Section 19 states, “Except as


                                                                    Joint Pre-Trial Order 8 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 9 of 39 PageID #: 2482



  otherwise provided by this Charter, all powers shall be vested in the Council.” No other section of

  the City’s Charter identifies any other Policymaker within the City. Notably, in Section 63, the

  Charter provides that the Chief of Police is supervised by the City Manager, and any decisions

  made by the City Manager cannot conflict with applicable laws and Charter provisions.

  Ultimately, the McKinney City Council is the Final Policymaker and must approve every policy

  as per the city charter. Id. Therefore, the Plaintiff wholly fails in identifying a Final Policymaker

  necessary for a § 1983 claim against a government municipality as prescribed by Bowden v.

  Jefferson.

         ii.      There is no policy, practice, or custom that gives rise to liability.

         Plaintiff claims that McKinney “employs a policy, practice, or custom that permits police

  officers to use excessive force and file false police reports.” Plaintiff’s Complaint, ECF No, 1 at

  ¶ 9. An official policy is evidenced by, “duly promulgated policy statements, ordinances or

  regulations, but a custom may also suffice.” Doe v. United States, 831 F.3d 309, 318 (5th Cir.

  2016) (internal quotes omitted). A custom is persistent widespread practice that “is so common

  and well-settled as to constitute a custom that fairly represents policy.” Id. To determine if a

  City’s actions amount to an ‘official policy’ that gives rise to municipal liability, the Courts assess

  whether:

               A policy statement, ordinance, regulation, or decision that is officially adopted and
               promulgated by the municipality’s lawmaking officers or by an official to whom the
               lawmakers have delegated policy-making authority; or,
                   A persistent, widespread practice of city officials or employees, which, although
               not authorized by officially adopted and promulgated policy, is so common and well
               settled as to constitute a custom that fairly represents municipal policy. Actual or
               constructive knowledge of such custom must be attributable to the governing body of
               the municipality or to an official to whom that body had delegated policy-making
               authority. Actions of officers or employees of a municipality do not render the
               municipality liable under § 1983 unless they execute official policy as above defined.


                                                                       Joint Pre-Trial Order 9 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 10 of 39 PageID #: 2483



              Dall. Police Ass'n v. City of Dall., Civil Action No. 3:03-CV-0584-D, 2004 U.S. Dist.
              LEXIS 20651, at *7-8 (N.D. Tex. 2004).
          The Plaintiff does not identify any policy, policy statement, ordinance, regulation or

   decision that has been officially adopted or promulgated by the city of McKinney that caused or

   resulted in unconstitutional acts or violations that would give rise to §1983 liability.   Plaintiff’s

   Complaint fails to refer to any actual McKinney Official Policy or General Orders alleged to be

   moving force behind an unconstitutional act.          The Plaintiff incorrectly claims that “the

   apprehension of Dupuis-Mays was not in accordance with McKinney Police Department General

   Orders.” Plaintiff’s Complaint, ECF No. 1 ¶ 7. The Fifth Circuit cleared the Officers of any

   Constitutional violations. As stated previously, the Fifth Circuit found that the Officers “had a

   lawful basis to detain him under the Texas Health and Safety Code and complied with the Code's

   requirements by taking him directly to Green Oaks.” Rich, 920 F.3d at 296. Additionally, the

   Officers abided by McKinney PD General Orders that were in place at the time of the Incident.

   Conley Dep. 29:1-32:25.

          The Plaintiff does not provide any evidence that any alleged violations were so widespread

   to be considered a custom or practice. Plaintiff’s claims rise from the supposed violations by

   Officer Palko and Officer Hudgens during an interaction with Dupuis-Mays, but the Officers were

   cleared and dismissed with prejudice by the Fifth Circuit. The Plaintiff did not present evidence

   of any other widespread alleged Constitutional violations thereby establishing a custom. The

   Plaintiff’s claims rely on single incident. Therefore, the Plaintiff’s § 1983 claim against a

   government municipality fails because it does not identify a policy, custom, or practice necessary

   for such a claim.




                                                                     Joint Pre-Trial Order 10 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 11 of 39 PageID #: 2484



                    1.    There is no policy that violated the Constitution or Federal Law.

           Municipal liability for § 1983 violations occurs if a deprivation of constitutional rights was

   inflicted pursuant to official custom or policy. Piotrowski v. City of Hous., 237 F.3d 567, 579 (5th

   Cir. 2001). Official policy is ordinarily contained in duly promulgated policy statements,

   ordinances, or regulations. Id. But a policy may be evidenced by custom if:

           “a persistent, widespread practice of City officials or employees, which, although
           not authorized by officially adopted and promulgated policy, is so common and
           well-settled as to constitute a custom that fairly represents municipal policy. . .
           Actions of officers or employees of a municipality do not render the municipality
           liable under § 1983 unless they execute official policy as above defined.”

   Webster v. Houston, 735 F.2d 838, 841 (5th Cir. 1984).

           While an unconstitutional official policy renders a municipality liable under § 1983, a

   facially innocent policy will support liability if it was promulgated with deliberate indifference to

   the known or obvious consequences that constitutional violations would result. Piotrowski, 237

   F.3d at 579. Deliberate indifference is a high standard, and a showing of simple or even heightened

   negligence will not suffice to prove municipal liability. Id. It follows that each and any policy

   which alleged must be identified by a plaintiff, and it must be determined whether each one is

   facially unconstitutional. Id. (emphasis added). Deliberate indifference is a degree of culpability

   beyond mere negligence or even gross negligence; it 'must amount to an intentional choice, not

   merely an unintentionally negligent oversight. Shumpert v. City of Tupelo, 905 F.3d 310, 316 (5th

   Cir. 2018). These requirements must not be diluted, for where a court fails to adhere to rigorous

   requirements of culpability and causation, municipal liability collapses into respondeat superior

   liability. Id.

           There must be a direct causal link between the municipal policy and constitutional

   deprivation. Piotrowski, 237 F.3d at 580. Further, the policy must be the moving force behind the



                                                                      Joint Pre-Trial Order 11 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 12 of 39 PageID #: 2485



   violation. Id. The Plaintiff must establish both the causal link (“moving force”) and the City’s

   degree of culpability (“deliberate indifference” to federally protected rights). Id. Here, since there

   is no constitutional violation, the Plaintiff will fail to prove a causal link as a matter of law.

           The Plaintiff fails to identify both a policy, custom or practice necessary for a § 1983 claim,

   and any constitutional violation, since the Fifth Circuit held that Officers Palko and Hudgens are

   innocent of any constitutional violation. The were no constitutional violations. The Plaintiff

   cannot identity any McKinney employee or representative guilty of violating the Constitution.

   Therefore, it is impossible for the Plaintiff to establish any McKinney Policy that violated federal

   law/the Constitution or authorized or directed the deprivation of federal rights.


                   2.      There was no deliberate indifference by McKinney in enforcing
                           policy.

           Plaintiff mentions in passing deliberate indifference in their Complaint.             Plaintiff’s

   Complaint, ECF No. 1 ¶ 9. Plaintiff must meet her burden of showing that the alleged failure of a

   policy was adopted or maintained with deliberate indifference to the known or obvious fact that

   constitutional violations would result, by way of “at least a pattern of similar violations.” See

   Johnson, 379 F.3d at 309, quoting Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003),

   cert. denied, 124 S.Ct. 1074 (2004). A pattern requires “similarity, specificity, and sufficiently

   numerous prior incidents.” Davidson v. City of Stafford at 396. Deliberate indifference requires

   that an official have subjective knowledge of the risk of harm, which “cannot be inferred from

   a…failure to act reasonably.” See Hare, 74 F.3d at 649.

           The Fifth Circuit notes that the deliberate indifference standard is an “extremely high” one

   to meet. See Domino, 239 F.3d 756. Deliberate indifference requires “unnecessary and wanton

   intentional infliction of pain repugnant to the conscience of mankind.” Norton v. Dimazana, 122



                                                                        Joint Pre-Trial Order 12 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 13 of 39 PageID #: 2486



   F.3d 286, 291 (5th Cir. 1997). State actors act with deliberate indifference when they “know of

   and disregard an excessive risk to the victim's health or safety.” Whitley v. Hanna, 726 F.3d 631,

   641 (5th Cir. 2013).

           The Plaintiff fails to establish a pattern of similar violations. The Plaintiff does not identify

   specific and numerous incidents similar to the incident in the Complaint. Additionally, there were

   no Constitutional violations.     Therefore, establishing deliberate indifference is immaterial.

   Deliberate indifference cannot be established without a Constitutional violation.


                  3.      Failure to train/supervise does not indicate deliberate indifference.

          The Fifth Circuit has laid out three clear requirements for any failure to train claim: “(1)

   the municipality's training policy or procedure was inadequate; (2) the inadequate training policy

   was a 'moving force' in causing violation of the plaintiff's rights; and (3) the municipality was

   deliberately indifferent in adopting its training policy." Valle v. City of Hous., 613 F.3d 536, 544

   (5th Cir. 2010). Every Officer at the City of McKinney is required to meet state requirements

   established by the Texas Commission on Law Enforcement (“TCOLE”). The meeting of state

   standards means there can be no liability unless the Plaintiff shows that this legal minimum of

   training was inadequate. Id. If the officers involved in any alleged constitutional violation have

   met TCOLE standards, and the plaintiff fails provide any argument or evidence that these standards

   are inadequate, the municipality cannot be liable for any alleged failure to train. Id.

          The Plaintiff claims an unconstitutional failure to train/supervise that occurs because of

   deliberate indifference to an unconstitutional/continuing problem. The Plaintiff alleges that

   McKinney failed to “instruct, supervise, control, and /or discipline” Officer Palko and Officer

   Hudgens. Plaintiff Complaint, ECF No, 1 ¶ 10. A municipality’s failure to train or supervise must

   cause the alleged injury in order for the municipality to be liable under § 1983. City of Canton v.

                                                                       Joint Pre-Trial Order 13 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 14 of 39 PageID #: 2487



   Harris, 489 U.S. 378, 390 (1989). Again, the failure to train or supervise must result in a

   “deliberate indifference” to the rights of its citizens in order for it to be held as an actionable

   governmental “policy” or “custom” under § 1983. Id. at 389. Inadequate training claims cannot

   be maintained based on a single incident. Wassum v. City of Bellaire, 861 F.2d 453, 455 (5th Cir.

   1988).

            The Plaintiff has not alleged or provided any evidence that any McKinney Police Officer

   failed to meet required TCOLE standards and requirements. The Plaintiff does not plead any

   specific incident that was a byproduct of failure of training or supervision by McKinney. The

   Plaintiff does not provide evidence that any McKinney PD Officer did not maintain licensure or

   certification requirements. When state law mandates the training required of a city’s officers, as

   in Texas, a plaintiff generally cannot satisfy the elements to support a claim of inadequate training

   under § 1983. Benavides v. Cty of Wilson, 955 F.2d 968, 973 (5th Cir. 1992).

            To summarize, the Plaintiff’s Complaint, discovery answers, and deposition testimony fails

   to identify a specific McKinney policy, McKinney PD policy, custom or practice which is a

   necessary element of a § 1983 claim against a government municipality. The Plaintiff does not

   identify a policy that violated the Constitution, federal law or deprived a person of federal rights.

   The Plaintiff does not establish a pattern of incidents to suggest the adoption of a custom that was

   the moving force behind a Constitutional violation. The Plaintiff unsuccessfully attempts to use

   the Dupuis-Mays’s incident alone to establish alleged widespread police misconduct. The Plaintiff

   cannot establish deliberate indifference because there were no Constitutional violations.

            iii.   There were no violations of Plaintiff’s Constitutional rights.

            The Plaintiff claims that the Officers’ “actions violated 42. U.S.C. § 1983, the Fourth,

   Eighth, and Fourteenth Amendments to the United States Constitution.” Plaintiff Complaint, ECF

                                                                     Joint Pre-Trial Order 14 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 15 of 39 PageID #: 2488



   No. 1 p. 10. The third element of a § 1983 claim against a government municipality is that there

   must be a violation of Constitutional Rights and that a policy or custom was the moving force

   behind the violation. Moving force is established by “either that the custom or policy was the cause

   in fact of the Constitutional violation or that the Constitutional violation resulted from the

   execution of the official policy or custom.” See Pineda, 124 F. Supp. 2d at 1066. The Police

   Officers have been dismissed with prejudice from this matter. The Fifth Circuit rendered Judgment

   in Officer Palko and Officer Hudgens’s favor and awarded costs to the Officers. The Fifth Circuit

   found no Constitutional violations. The Fifth Circuit examined the Officer’s actions and found

   them to be lawful.

                  1.      There was no Fourth Amendment Violation.

          The Plaintiff alleges that McKinney violated Dupuis-Mays’s Fourth Amendment rights

   through unlawful detention, excessive force and false reporting.           The Fourth Amendment

   guarantees “the right of the people to be secure in their persons, houses, papers, and effects, against

   unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon

   probable cause, supported by Oath or affirmation, and particularly describing the place to be

   searched, and the persons or things to be seized.” USCS Const. Amend. 4. An Officer may take

   a person into custody without a warrant if “the officer has reason to believe and does believe that

   a person is mentally ill and because of that illness there is a substantial risk of serious harm to the

   person or to others unless the person is immediately restrained, and believes that there is not

   sufficient time to obtain a warrant before taking the person into custody.” Cantrell v. City of

   Murphy, 666 F.3d 911, 923 (5th Cir. 2012).

          A “mentally ill” person poses a substantial risk of serious harm to himself or others by “the

   person’s behavior; or evidence of severe emotional distress and deterioration in the person’s


                                                                      Joint Pre-Trial Order 15 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 16 of 39 PageID #: 2489



   mental condition to the extent that the person cannot remain at liberty.” Tex. Health & Safety

   Code § 573.001. An Officer’s reason to take a person into custody can be based on the

   “representation of a credible person; or on the basis of the conduct of the apprehended person or

   the circumstances under which the apprehended person is found.” Id. Once in custody, the Officer

   must immediately “transport the apprehended person to: the nearest appropriate inpatient mental

   health facility; or a mental health facility deemed suitable by the local mental health authority.”

   Id.

          The parties do not dispute that Dupuis-Mays is “mentally ill” under Texas law. Rich v.

   Palko at 292. The Officers relied on the representations of credible persons to believe that Dupuis-

   Mays met the statutory criteria for apprehension. The Group Home’s staff called 911 for

   assistance. Id. The Group Home staff informed the Officers that Dupuis-Mays’s behavior posed

   a substantial risk to the other residents of the Group Home. Id. His caretakers stated that he was

   in a “psychotic episode,” “verbally and physically aggressive towards staff.” Id. He threatened

   staff members and children, disturbed property in the backyard, soiled and refused to clean himself,

   and ignored the instructions of the Group Home staff. Id. The Group Home staff were frightened

   to transport Dupuis-Mays on their own. Id. Therefore, they called 911 for police assistance. Id.

          The Officers found Dupuis-Mays covered with feces. Id. They ascertained that Dupuis-

   Mays had attempted to run away from the Group Home several times that evening. Id.           Based

   on the representations of credible persons and the above-listed factors, the Officer Palko

   reasonably concluded that Dupuis-Mays was mentally ill and posed a substantial risk of serious

   harm to himself or others.      Accordingly, the Officers lawfully detained Dupuis-Mays and

   transported him to Green Oaks. The Fifth Circuit dismissed the McKinney Officers from this suit




                                                                    Joint Pre-Trial Order 16 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 17 of 39 PageID #: 2490



   with prejudice. Therefore, McKinney did not violate the Fourth Amendment by unlawfully

   detaining Dupuis-Mays.

            The McKinney PD General Orders and Policy at the time of the Incident was that any

   detainee who did not need a medical evaluation, would be transported to the nearest appropriate

   psychiatric facility (emphasis added). App. In Supp. Conley Dep. 29:16 – 30:5. McKinney was

   part of the NorthStar Network which had contracted with Green Oaks for psychiatric services for

   emergency detentions. App. In Supp. Conley Dep. 30:17 – 31:24. The McKinney Officers

   properly evaluated that Dupuis-Mays did not require a medical evaluation based on the totality of

   the circumstances and not the statement of any one individual. He was then properly transported

   to Green Oaks, in accordance with state law, for psychiatric care. Therefore, the McKinney

   Officers properly complied with the relevant McKinney General Orders and Policy and state

   statutes that were in place at the time of the Incident.

            The Officers did not use excessive force to restrain Dupuis-Mays. The Officers attempted

   to calm Dupuis-Mays after they arrived at Green Oaks. Id. After Dupuis-Mays arrived at Green

   Oaks, he became increasingly aggravated, repeatedly spitting at the Officers, and failed to comply

   with instructions from the Officer to stop. Id. The Fifth Circuit ruled that the Officers did not use

   excessive force when attempting to restrain Dupuis-May. Id. Dupuis-Mays’s injuries were not the

   product of excessive force.         The Officers intervened only after Dupuis-May engaged in

   inappropriate behavior. As was stated previously, the Fifth Circuit dismissed the Officers from this

   matter with prejudice. Therefore, McKinney did not violate the Constitution with use of excessive

   force.

            The Plaintiff claims that the Officers prepared false police reports to justify an unlawful

   arrest. A person is not guaranteed a “right to a completely accurate police report. Smith v. Patri,

                                                                     Joint Pre-Trial Order 17 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 18 of 39 PageID #: 2491



   99 F. App'x 497, 498 (5th Cir. 2004). The Plaintiff specifically identifies Officer Hudgens’s post-

   incident report for certain inaccuracies. Officer Hudgens corrected his report once he became

   aware of inaccuracies. See Rich, 920 F.3d at 293. The Plaintiff fails to identify which of Dupuis-

   Mays’s Constitutional rights was violated by Officer Hudgens’s mistake. As was stated above,

   the Officers justifiably arrested Dupuis-Mays. Therefore, there was not a Fourth Amendment

   violation regarding the false report claim.

                  2.      There was no Eighth Amendment violation.

          The Plaintiff claims that McKinney violated Dupuis-Mays’s Eighth Amendment rights.

   The Eighth Amendment ensures that a person is not subject to “cruel and unusual punishments.”

   USCS Const. Amend. 8. The Eighth Amendment applies to inmates held after conviction of a

   criminal offense. Carlton v. Fearneyhough, No. 07-10676, 2008 U.S. App. LEXIS 5410 (5th Cir.

   2008). The Eighth Amendment does not apply to pre-conviction treatment of an arrested suspect.

   Revere v. Mass. Gen. Hosp., 463 U.S. 239, 103 S. Ct. 2979 (1983). Therefore, there was not an

   Eighth Amendment violation.

          Even if Dupuis-Mays was found to be a pretrial detainee, McKinney did not violate his

   constitutional right to be secure in “his basic human needs, such as medical care and safety.” Hare

   v. City of Corinth, 74 F.3d 633, 648 (5th Cir. 1996). No McKinney “official acted or failed to act

   with deliberate indifference to the detainee's needs. Id. Additionally, no McKinney “official had

   subjective knowledge of a substantial risk of serious harm to a pretrial detainee.” Id. at 650. There

   was no excessive force. As stated previously, the Officers were dismissed with prejudice. In this

   situation, the “force was applied in a good-faith effort to maintain or restore discipline.” Estate of

   Rice v. Corr. Med. Servs., No. 3:06-CV-697 RM, 2009 U.S. Dist. LEXIS 52149, at *42 (N.D. Ind.




                                                                      Joint Pre-Trial Order 18 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 19 of 39 PageID #: 2492



   2009). This Honorable Court dismissed Plaintiff’s Eighth Amendment against the McKinney

   Officers. See ECF No. 43. Therefore, there was not an Eighth Amendment violation.

                       3.         There was no Fourteenth Amendment violation.

              The Plaintiff claims that McKinney violated Dupuis-Mays’s Fourteenth Amendment

   rights. The Fourteenth Amendment applies the Fourth and Eighth Amendment to the states. Since

   there is no violation of Dupuis-Mays’s Fourth and Eighth Amendment rights, there is no violation

   of his Fourteenth Amendment rights.

  E.          STIPULATIONS AND UNCONTESTED FACTS

              1.       Jeri Lynn Rich is the adoptive mother and legal guardian of Gavrila Covaci Dupuis-

                       Mays.

              2.       Dupuis-Mays “sustained a brain injury as an infant.”

              3.       Dupuis-Mays has cerebral palsy, mental retardation, bipolar disorder, depression,

                       ADHD, and epilepsy.

              4.       Under Texas Law, Dupuis-Mays is considered “mentally ill.” Because he has an IQ

                       of 44. 1

              5.       At the time of the July 11, 2015 incident, Dupuis-Mays resided at a Group Home

                       in McKinney, Texas.            The Group Home was staffed and operated by D&S

                       Community Services.

              6.       On July 2, 2015, Dupuis-Mays was admitted Green Oaks Wysong for inpatient

                       psychiatric evaluation for depressed ideation. He was released on July 8, 2015.

              7.       He was taken to Green Oaks Dallas on July 9, 2015 by D&S Community Services

                       Staff. He was discharged on July 10, 2015.


   1
       Plaintiff added this sentence. McKinney objects to the inclusion of that specific sentence regarding his IQ.

                                                                                   Joint Pre-Trial Order 19 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 20 of 39 PageID #: 2493



   F.       CONTESTED ISSUES OF FACT2

            1.       Whether the Defendant violated the Constitutional Rights of Gavrila Covaci

                     Dupuis-Mays.

            2.       Whether the Defendant’s policies were a proximate cause of Gavrila Covaci

                     Dupuis-Mays injuries.

            3.       Whether the City of McKinney ratified the alleged Constitutional violations that

                     were suffered by Gavrila Covaci Dupuis-Mays?

            4.       Whether Gavrila Covaci Dupuis-Mays                 rights were violated in violation of 42

                     U.S.C. §          1983, the Fourth, Eighth and Fourteenth Amendments to the United

                     States Constitution when he was hand cuffed, transported to Dallas, Texas rather

                     than the closest           mental health facility, beaten and then left on the floor of

                     Green Oaks Hospital handcuffed.3

            5.       The amount and type of damages the Plaintiff may recover.

            6.       Any contested issue of law listed below that this Court determines to be an issue of

                     fact.

            7.       Gavrila Covaci Dupuis-Mays was, on the occasion in question, a disabled person,

                     both physically and mentally. Gavrila Covaci Dupuis-Mays IQ is 44. Gavrila

                     Covaci Dupuis-Mays suffers from paralysis in his left arm, left leg and left side of

                     his body.




   2
     Plaintiff submits the City of McKinney is liable as a matter of law and will submit Plaintiff’s Rule 50 Motion at the
   appropriate time.
   3
     McKinney objects to the inclusion of “when he was handcuffed, transported to Dallas, Texas, rather than the
   closest mental health facility, beaten, and then left on the floor of Green Oaks Hospital handcuffed.” as an improper
   comment on the evidence, and as such should be excluded from any contested issues of fact.

                                                                                 Joint Pre-Trial Order 20 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 21 of 39 PageID #: 2494



           8.       The events that form the bases of Rich’s claims for Gavrila Covaci Dupuis-Mays

                    occurred in McKinney, Texas and later in Dallas, Texas on or about July 11, 2015.

           9.       The City of McKinney had in place two written policies4 that contravene the

                    Constitution of the United States of America.

           10.      There was no psychiatrist ever present, in person, by phone or in any way, nor any

                    that ever provided an opinion about the potential need for a mental health detention

                    of Gavrila Covaci Dupuis-Mays at 2512 Timberbrook Trail, McKinney Texas, on

                    July 11, 2015.

           11.      The City of McKinney failed to initiate prompt medical care, when Gavrila Covaci

                    Dupuis-Mays was left on the floor of Green Oaks handcuffed until the Security

                    Guard at Green Oaks removed the handcuffs.

           12.      The City of McKinney did not discipline officers Hudgens and Palko for anything

                    they did or didn’t do involving the detention, the reporting of the incident, the

                    handcuffing of Gavrila Covaci Dupuis-Mays or the injuries suffered by Gavrila

                    Covaci Dupuis-Mays that occurred on July 11, 2015.

           13.       Greg Conley, Chief of Police, stated under oath, that officers Palko and Hudgens

                    did nothing wrong. Between July 10 and 11, 2015, the McKinney PD was called

                    to the Group Home four times because Dupuis-Mays kept attempting to run away.

           14.      On July 11 at 2:01 a.m., Manager Holley-West called the McKinney Police

                    Department for emergency law enforcement assistance to transport Dupuis-Mays

                    to Green Oaks.




   4
    The policy to transport to Dallas Texas, rather than McKinney Texas for mental health detentions and the no
   discretion policy to handcuff all persons suspected of being in need of a mental health detention.

                                                                              Joint Pre-Trial Order 21 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 22 of 39 PageID #: 2495



         15.   The 911 call described Dupuis-Mays as “in a psychotic phase, where he is verbally

               and physically aggressive towards staff” and that he was “covered in feces and he’s

               refusing to bathe.” The Group Home called the McKinney PD because when they

               “called Green Oaks, and they told me to call y ’all.” Manager Holley-West and the

               other staff members did not feel safe transporting Dupuis-Mays. According to staff,

               Dupuis-Mays was threatening the other occupants of the Group Home. Dupuis-

               Mays had defecated on himself and had removed his clothes and put them on the

               porch. He had scattered tables in the Group Home’s backyard and refused to follow

               staff instructions.    Manager Holley-West claimed Dupuis-Mays had “just

               threatened our children” who accompanied them to when they were called to

               deescalate Dupuis-Mays.

         16.   McKinney Police Officers Palko and Hudgens responded to the 911 call.

         17.   When Officers Palko and Hudgens arrived at the group home, they briefly

               conversed with one of Dupuis-Mays’s caretakers, who reported that Dupuis-Mays

               was becoming increasingly psychotic and that Green Oaks directed the group home

               staff to bring him in for care.

         18.   Officers Palko and Hudgens approached Dupuis-Mays, who was covered in feces,

               and spoke with him at length. Dupuis-Mays agreed to bathe.

         19.   After convincing Dupuis-Mays to bathe, Officers Palko and Hudgens spoke with

               Manager Holley-West.

         20.   Manager Holley-West told the officers what had precipitated her 911 call. Dupuis-

               Mays had defecated on himself and had removed his clothes and put them on the

               porch. He had scattered tables in the home’s backyard and refused to follow staff



                                                                Joint Pre-Trial Order 22 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 23 of 39 PageID #: 2496



               instructions. Staff members also reported that Dupuis-Mays’s aggression had been

               increasing and that his psychiatrist told the staff that their only option until Monday

               was to transport Dupuis-Mays back to Green Oaks for an assessment.

         21.   After Dupuis-Mays had showered and dressed, he voluntarily approached the

               McKinney Officers and spoke with them. After speaking to Dupuis-Mays for ten

               minutes, the Officers handcuffed Dupuis-Mays and transported him to Green Oaks

               at the request of the Group Home staff. The Officers travelled directly from the

               Group Home to Green Oaks Hospital and the journey took approximately thirty

               minutes. The Officers and Dupuis-Mays arrived without incident.

         22.   After arriving at Green Oaks, the Officers escorted Dupuis-Mays to the waiting

               room still handcuffed. Patients who arrive at Green Oaks must sign-in and then

               wait for the medical staff to call them to be medically evaluated. The medical

               evaluation is conducted in the triage room separate from the waiting area.

         23.   While in the waiting room, Dupuis-Mays became combative.                The Officers

               requested that he sit down on multiple occasions. Dupuis-Mays eventually stood

               up from the chair and began talking to the officers, saying, among other things, “I’ll

               be glad you go to hell [sic],” and “I hate Police Officers.” Video from the Green

               Oaks Hospital waiting room shows Dupuis-Mays in an agitated and threatening

               state.

         24.   There were other patients and law enforcement in the waiting room. After Dupuis-

               Mays refused to sit down, the Officers forcibly seated Dupuis-Mays to control him.

               While seated, Dupuis-Mays spat directly in Detective Palko’s face. The Officers




                                                                  Joint Pre-Trial Order 23 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 24 of 39 PageID #: 2497



               were then forced to place Dupuis-Mays’s head between his legs to pacify him.

               Even in this position, Dupuis-Mays continued spitting at and berating the Officers.

         25.   Eventually, Dupuis-Mays was called to the triage room by a nurse. In the triage

               room, Dupuis-Mays was seated in a chair in one corner of the room with a small

               file cabinet directly to his right and the triage nurse’s desk to the right of the cabinet.

               A second file cabinet was in the corner opposite Dupuis-Mays, about three to four

               feet in front of him. The Officers stood by a door across from Dupuis-Mays because

               quarters were tight in the triage room. Because of the file cabinets’ positioning, the

               corridor from the Officers to Dupuis-Mays was narrow.

         26.   While being triaged by the nurse, Dupuis-Mays grew even more agitated and began

               saying, “I hate Police Officers! I hate ‘em!” The triage nurse urged him to “stay

               calm, but Dupuis-Mays responded, “Hell no!” The Officers tried to calm Dupuis-

               Mays (how/explain). However, in escalating volume, Dupuis-Mays continued

               berating the Officers. He shouted, “I hate police officers! F*** them police

               officers! I hope cops die!”

         27.   The nurse left the triage room to retrieve medication for Dupuis-Mays. Detective

               Palko and Officer Hudgens were standing by the door. Dupuis-Mays spat toward

               Detective Palko. Detective Palko stepped back and told Dupuis-Mays, “Don’t spit

               on me, bud.” After the warning, Dupuis-Mays leaned forward, stared at Detective

               Palko and spat directly at his face.

         28.   Detective Palko stepped across the room toward Dupuis-Mays through the opening

               left by the two file cabinets. Detective Palko placed both of his hands-on Dupuis-

               Mays’s head. Detective Palko began moving him down and diagonally from his



                                                                     Joint Pre-Trial Order 24 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 25 of 39 PageID #: 2498



               chair to the middle of the room. Detective Palko stood with his body in front of the

               corner filing cabinet, his left foot in front of and parallel with the cabinet’s side.

         29.   Simultaneously, Officer Hudgens approached and placed his right hand on Dupuis-

               Mays’s right shoulder blade and his left hand on Dupuis-Mays’s handcuffed hands.

               Midway to the ground, Dupuis-Mays’s torso began to turn toward the corner

               cabinet, his right foot apparently caught on the file cabinet directly to the right of

               his chair. Detective Palko was still in front of the corner cabinet. As Dupuis-Mays

               twisted, Detective Palko’s left elbow bumped the corner cabinet, his hand fell off

               Dupuis-May’s head. Dupuis-Mays’s head fell into the lowest drawer-handle of the

               corner cabinet.

         30.   The Officers promptly helped Dupuis-Mays up and carefully moved him to a seated

               position on the floor. The Officers did not apply additional force. Dupuis-Mays

               sustained a five-inch gash and was bleeding. The Green Oaks medical staff

               immediately attended to Dupuis-Mays.

         31.   After the incident, Officer Hudgens filed a post-incident report with McKinney

               Police Department. That report did not comport with the video from the triage

               room, prompting McKinney Police Department to conduct an internal affairs

               investigation. McKinney Police Chief Conley tasked McKinney Police Sergeant

               Agan with the internal affairs investigation.

         32.   During the internal affairs investigation, Sergeant Agan spoke with Officer Palko,

               who accurately recalled and recounted the events on July 11, 2015. Officer

               Hudgens later reviewed the video and audio of the incident and corrected his report.




                                                                    Joint Pre-Trial Order 25 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 26 of 39 PageID #: 2499



   G.       CONTESTED ISSUES OF LAW5

   Plaintiff’s Issues of Law:

   1.       Whether Plaintiff’s rights were violated under 42 U.S.C. § 1983, the Fourth Amendment

            to the United States Constitution, the Eighth Amendment and the Fourteenth Amendment?

   2.       The amount and type of damages the Plaintiff may recover?

   3.       The amount of attorneys’ fees and costs, Plaintiff is entitled to because of the Constitutional

            violations as well as the false assertion that a psychiatrist was present, who supposedly

            stated Gavrila Covaci Dupuis-Mays was psychotic and needed to be restrained?

   4.       Any contested issue of fact listed above that this Court determines to be an

            issue of law.

   Defendants’ Issues of Law:

   H.       ESTIMATED LENGTH OF TRIAL

            The parties estimate that the trial of this case will take five days.

   I.       ADDITIONAL MATTERS AIDING IN CASE DISPOSITION

   Plaintiff:

            Plaintiff has filed the required Rule 26 Pre-Trial disclosures. The Defendant has not.

            Plaintiff will object to any offer by the Defendant as it is untimely. Plaintiff’s Exhibits,

   witness list and deposition designations was filed on May 28, 2020 Doc. 147. The items are

   incorporated herein by reference as if set fort verbatim. Plaintiff is filing her objections to the

   Defendant’s exhibit list and deposition designations forthwith. Defendants:

            Both Plaintiff and Defendant did not file their respective Pretrial Disclosures thirty (30)

   before Trial as required by the Federal Rules of Civil Procedure. See USCS Fed Rules Civ Proc


   5
    Plaintiff submits the City of McKinney Texas is liable as a matter of law and will be filing Plaintiff’s Rule 50
   motion at the appropriate time.

                                                                                 Joint Pre-Trial Order 26 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 27 of 39 PageID #: 2500



   R 26. This Honorable Court “has broad discretion in deciding whether a Rule 26(a) violation is

   substantially justified or harmless.” Nguyen v. Versacom, LLC, Civil Action No. 3:13-CV-4689-

   D, 2016 U.S. Dist. LEXIS 177851, at *14 (N.D. Tex. 2016). The Court reset the Final Pretrial

   Conference to June 11, 2020 and the Jury Trial to June 15, 2020. See ECF No. 143. The Parties

   failure to make timely pretrial disclosures was harmless, and the Parties should be permitted to

   make the required disclosures in advance of the reset Trial date. Further, the Parties have agreed

   to exchange Exhibits on June 8, 2020 by 5:00 P.M.

   J.        Defendant’s Witness List

    Witness                Name of Witness                  Fact or           Will be
     No.                                                    Expert        called/Maybe
                                                                         called/Presented
                                                                          by Deposition
                                                                            Testimony
         1               Officer Michael Palko                Fact         Will be called
         2           Officer Keith Duane Hudgens              Fact         Will be called
         3                 Chief Greg Conley                  Fact         Will be called
         4              Officer Joe H. Ellenburg              Fact        May be called
         5                 Chief Randy Agan                   Fact         Will be called
         6                Officer Erik Johnson                Fact         Will be called
         7                Officer Terry Qualls                Fact        May be called
         8                Rhonda Holley-West                  Fact        May be called
         9                   Cathi Gumpert                    Fact        May be called
        10                 Armontae Owens                     Fact        May be called
        11                 Patricia Crawford                  Fact        May be called
        12         Heather Moody (McKinney Records            Fact        May be called
                              Supervisor)
        13              Officer David Rodriguez               Fact        May be called




                                                                     Joint Pre-Trial Order 27 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 28 of 39 PageID #: 2501



   K. DEFENDANT’S EXHIBIT LIST

                              DEFENDANT’S EXHIBIT LIST

     Exhibit    Document Description      Offered    Admitted            Rejected
      No.
      D1           1994.07.08 Decree
                  Terminating Parental
                  Rights And Granting
                        Adoption
       D2            2007.04.18 MR
                 Administration Report
               Determination Of Mental
                       Retardation
       D3           2017.02.06 Order
                 Approving Guardian's
                  Annual Report And
               Continuing Guardianship
       D4           2011.11.14 Order
                 Appointing Permanent
                Guardian Of The Person
       D5        2011.11.14 Letters Of
                      Guardianship
       D6        2017.02.17 Letters Of
                      Guardianship
       D7      2014.07.27 McKinney PD
                 Incident Investigation
                         Report
       D8      2014.07.27 McKinney PD
                Suicidal Threats Report
       D9      2014.08.03 McKinney PD
                 Incident Investigation
                         Report
      D10      2014.08.03 McKinney PD
                      Event Report
      D11      2014.09.08 McKinney PD
                 Incident-Investigation
                         Report
      D12      2014.09.08 McKinney PD
                      Event Report
      D13      2014.10.07 McKinney PD
                 Incident Investigation
                         Report
      D14      2014.10.07 McKinney PD
                      Event Report


                                                     Joint Pre-Trial Order 28 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 29 of 39 PageID #: 2502



      D15     2015.01.09 McKinney PD
                      Event Report
      D16     2015.01.11 McKinney PD
                 Incident Investigation
                         Report
      D17     2015.01.11 McKinney PD
                      Event Report
      D18     2015.01.23 McKinney PD
                   First Event Report
      D19     2015.01.23 McKinney PD
                 Second Event Report
      D20     2015.03.13 McKinney PD
                      Event Report
      D21     2015.04.14 McKinney PD
                      Event Report
      D22     2015.04.22 McKinney PD
                      Event Report
      D23     2020.04.23 McKinney PD
                   First Event Report
      D24     2020.04.23 McKinney PD
                 Second Event Report
      D25     2020.04.23 McKinney PD
                  Third Event Report
      D26     2020.04.24 McKinney PD
                  Fourth Event Report
      D27     2020.04.24 McKinney PD
                 Fifth Event Report mt
      D28     2015.05.08 McKinney PD
                   First Event Report
      D29     2015.05.08 McKinney PD
                 Second Event Report
      D30     2015.05.08 McKinney PD
                  Third Event Report
      D31       2015.07.01 Green Oaks
                    Prescription List
      D32      2015.07.02 Medical City
                of McKinney Inpatient
                  Psychiatric Transfer
      D33       2015.07.08 Green Oaks
                   Patient Discharge
      D34       2015.07.08 Green Oaks
                   Physicians Orders
      D35     2015.07.08 McKinney PD
                      Event Report
      D36       2015.07.09 Green Oaks
              Emergency Patient Record

                                                     Joint Pre-Trial Order 29 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 30 of 39 PageID #: 2503



      D37      2015.07.09 Green Oaks
              Physician Order Moderate
                   Severe Agitation
      D38      2015.07.09 Green Oaks
               PES Medication Orders
      D39      2015.07.09 Green Oaks
                Discharge Medications
      D40      2015.07.09 Green Oaks
                    Safety Search
      D41      2015.07.09 Green Oaks
               Patient Visit Information
                 Education Discharge
                       Summary
      D42      2015.07.09 Affidavit Of
                  Records Custodian
      D43     2015.07.10 McKinney PD
                  First Event Report
      D44     2015.07.10 McKinney PD
                 Second Event Report
      D45     2015.07.10 McKinney PD
                  Third Event Report
      D46      2015.07.10 Green Oaks
                Discharge Medication
      D47      2015.07.10 Green Oaks
                Discharge Belongings
                   Chain of Custody
      D48      2015.07.10 Green Oaks
                 Insurance Coverage
      D49       McKinney PD Internal
                Affairs Report 15-0027
      D50     2015.07.10 McKinney PD
                  First Event Report
      D51     2015.07.10 McKinney PD
                 Second Event Report
      D52     2015.07.11 McKinney PD
                     Event Report
      D53       McKinney PD Incident
                 Investigation Report
      D54      2015.07.11 Green Oaks
              Emergency Patient Record
      D55       McKinney PD General
                 Order 103.011 Crisis
                   Intervention and
                Emergency Detention
                        Orders


                                                     Joint Pre-Trial Order 30 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 31 of 39 PageID #: 2504



      D56       McKinney PD General
                     Orders 103.022
                 Preliminary Criminal
                     Investigations
      D57       McKinney PD General
                 Order 103.025 Use of
                       Handcuffs
      D58     2015.07.11 McKinney PD
                      Event Report
      D59     2015.07.11 McKinney PD
                 Incident Investigation
                         Report
      D60     2015.07.11 McKinney PD
                      Event Report
      D61     2015.07.11 McKinney PD
                      Event Report
      D62     2015.07.11 McKinney PD
                      Event Report
      D63     2015.07.13 McKinney PD
                    Notice of Formal
                       Complaint
      D64       2015.07.13 Green Oaks
                    Discharge Papers
      D65      2015.07.16 Randy Agan
                  Email Re: Witnesses
      D66          2015.07.16 Officer
                   Hudgens Required
                       Paperwork
      D67     2015.07.16 Officer Palko
                  Required Paperwork
      D68        2015.07.16 Notice of
                   Formal Complaint
      D69     2015.07.18 McKinney PD
                   First Event Report
      D70     2015.07.18 McKinney PD
                 Second Event Report
      D71     2015.07.18 McKinney PD
                   First Event Report
      D72     2015.07.18 McKinney PD
                 Second Event Report
      D73     2015.07.18 McKinney PD
                 Incident Investigation
                         Report
      D74      205.07.18 McKinney PD
                 Emergency Detention
                          Order

                                                     Joint Pre-Trial Order 31 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 32 of 39 PageID #: 2505



      D75            McKinney PD
              Notification of Emergency
                        Detention
      D76     2015.07.19 McKinney PD
                      Event Report
      D77          2015.07.20 Laurie
               Christino, RN Statement
      D78     2015.07.22 McKinney PD
                IA Charge Notification
                    Garrity Warning
      D79      Potential General Orders
                         Violated
      D80     2015.07.29 McKinney PD
                Administrative Garrity
                        Warning
      D81     2015.07.29 McKinney PD
                IA Charge Notification
      D82     2015.07.30 McKinney PD
                 Incident Investigation
                          Report
      D83      2015.08.04 Affidavit for
               Search Warrant Relating
                  to 07/11/2015 Event
      D84     2015.08.04 McKinney PD
                   First Event Report
      D85     2015.08.04 McKinney PD
                 Second Event Report
      D86      2015.08.05 Green Oaks
                   Letter to John Wall
      D87     2015.08.24 McKinney PD
                 Incident Investigation
                          Report
      D88     2015.08.28 Officer Palko
                     Administrative
                      Investigation
      D90       McKinney PD General
               Order 105.001 Personnel
              Complaints Investigations
      D91     2015.08.28 McKinney PD
                     Administrative
                      Investigation
      D92     2015.08.28 McKinney PD
                   Attached Evidence




                                                     Joint Pre-Trial Order 32 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 33 of 39 PageID #: 2506



      D93     2015.08.28 McKinney PD
                   Administrative
                     Investigation
                Recommended Action
                         Form
      D94      2015.08.28 Office Palko
                   Administrative
              Investigation Evaluations,
                  Commendations,
                      Discipline
      D95     2015.09.01 Dupuis Anger
                      Assessment
      D96     2015.09.14 McKinney PD
                    Event Report
      D97     2015.09.14 McKinney PD
                Incident Investigation
                        Report
      D98     2015.09.22 McKinney PD
                    Event Report
      D99      20105.09.22 McKinney
              PD Incident Investigation
                        Report
      D100    2015.10.03 McKinney PD
                    Event Report
      D101    2015.10.16 McKinney PD
                    Event Report
      D102    2015.10.26 McKinney PD
                    Event Report
      D103    2015.10.26 McKinney PD
                Incident Investigation
                        Report
      D104     2015.10.27 Green Oaks
                Discharge Medication
      D105    2015.11.02 McKinney PD
                Incident Investigation
                        Report
      D106    2015.12.11 McKinney PD
                    Event Report
      D107    2015.12.11 McKinney PD
                Incident Investigation
                        Report
      D108    2016.04.12 McKinney PD
                    Event Report




                                                     Joint Pre-Trial Order 33 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 34 of 39 PageID #: 2507



      D109       2016.04.14 Notice of
                Hearing on Petitioner’s
                  Rule 202 Petition to
                    Conduct Pursuit
               Deposition to Investigate
                   Potential Claims
      D110    2016.04.21 McKinney PD
                     Event Report
      D111    2016.04.29 McKinney PD
                     Event Report
      D112    2016.04.30 McKinney PD
                     Event Report
      D113    2016.05.04 McKinney PD
                     Event Report
      D114    2016.05.07 McKinney PD
                     Event Report
      D115    2016.05.14 McKinney PD
                     Event Report
      D116    2016.05.14 McKinney PD
                 Incident Investigation
                        Report
      D117    2016.08.28 McKinney PD
                     Event Report
      D118    2016.09.06 McKinney PD
                     Event Report
      D119    2016.09.06 McKinney PD
                     Event Report
      D120    2016.10.19 McKinney PD
                     Event Report
      D121    2016.10.23 McKinney PD
                     Event Report
      D122    2016.11.21 McKinney PD
                     Event Report
      D123     2015.07.11 Medical City
               ER Emergency Provider
                        Report
      D124      2015.08.02 McKinney
                      Meta Data
      D125      2015.07.11 Green Oaks
                  Hospital Emergency
                    Patient Record
      D126      2015.07.12 Green Oaks
                  Hospital Emergency
                    Patient Record
      D127      2015.08.24 Green Oaks
              Hospital Discharge Papers

                                                     Joint Pre-Trial Order 34 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 35 of 39 PageID #: 2508



      D128     2015.09.03 Medical City
              Hospital Discharge Papers
      D129      2015.09.07 Green Oaks
                  Hospital Emergency
                     Patient Record
      D130    2015.09.08 Cathi Gumpert
              Letter Regarding Possible
                          Detox
      D131         2015.08.28 Officer
               Hudgens Administrative
                 Investigation General
                         Orders
      D132     2015.08.28 Officer Palko
                     Administrative
                 Investigation General
                         Orders
      D133         City of McKinney
                  Organizational Chart
      D134           McKinney PD
                  Organizational Chart
      D135    City of McKinney Charter
                  Section 63 – Chief of
                         Police
      D136    City of McKinney Charter
              Chapter 4 – City Manager
      D137    City of McKinney Charter
               Section 19 Powers of the
                      City Council
      D138    Surveillance Footage from
                 Inside the Green Oaks
                     Waiting Room.
                    Dupuis 000865.
      D139    Surveillance Footage from
                 Inside the Green Oaks
                Triage Room. Angle 1.
                    Dupuis 000866.
      D140    Surveillance Footage from
                 Inside the Green Oaks
                Triage Room. Angle 1.
                    Dupuis 000867.
      D141      Officer Keith Hudgens
                 Squad Car Recording.
      D142     Green Oaks Surveillance
                  Footage with Officer
                   Hudgens Squad Car
                       Recording

                                                     Joint Pre-Trial Order 35 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 36 of 39 PageID #: 2509



         D143          Keith Hudgens Dashcam
                       Video Arriving at Group
                               Home.

   K. NOTICE OF VIDEO DEPOSITION DESIGNATION

              In rebuttal and pursuant to optional completeness, McKinney designates the video

   depositions of Plaintiff Rich, Officer Erik Johnson, Chief Greg Conley, Rhonda Holley-West,

   and Chief Randy Agan. The above listed video depositions are listed for the purpose of Federal

   Rule of Evidence 106, optional completeness. By designating the above witnesses, McKinney

   reserves the right to call any and all of the above witnesses at trial and does not waive said right.

   McKinney does not stipulate to the admissibility of any testimony by inclusion.6

   L.         In the event Holley-West is not able to testify in person, McKinney designates the

   following deposition testimony:

       Defendant’s Designations

       6:13-19

       10:15-24

       11:3-6

       12:3-13:17

       15:16-21

       15:23-16:7

       16:21-24

       17:2-10

       18:4-7

       18:8-11


   6
       Plaintiff states the Defendants designations are not timely or adequate.

                                                                                  Joint Pre-Trial Order 36 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 37 of 39 PageID #: 2510



    18:14-20

    19:1-4

    19:10-13

    19:19-20:5

    20:21-25

    21:6-20

    22:1-5

    22:18-24:4

    24:10-12

    24:15-19

    24:22-25:4

    25:8-24

    26:16-18

    29:9-18

    31:6-10

    32:24-33:6

    33:13-16

    35:4-13

    35:23-36:4

    36:8-15

    37:6-7

    37:23-38:4

    42:4-11


                                                     Joint Pre-Trial Order 37 | P a g e
Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 38 of 39 PageID #: 2511



    43:12-15

    44:3-7

    45:3-6

    46:2-16

    47:4-17

    47:24-48:6

    48:11-17

    48:21-24

    49:7-13

    50:9-19

    51:8-23

    52:21-53:21

    54:3-12

    55:9-19

    55:24-25

    57:22-25

    58:7-20

    59:4-9

    60:15-23

    63:13-16

    64:10-12

    65:14-66:9




                                                     Joint Pre-Trial Order 38 | P a g e
 .

Case 4:16-cv-00870-ALM-KPJ Document 168 Filed 06/11/20 Page 39 of 39 PageID #: 2512



         IT IS SO ORDERED.
         SIGNED this 11th day of June, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                                       Joint Pre-Trial Order 39 | P a g e
